  Case 16-02783            Doc 66    Filed 02/12/19 Entered 02/12/19 11:37:17        Desc Main
                                       Document     Page 1 of 9
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 16-02783
                                                  §
  GLORIA D BAILEY                                 §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $57,956.00              Assets Exempt:        $25,918.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $2,052.78           Without Payment:      $18,457.78

Total Expenses of
Administration:                   $29,573.22


        3)      Total gross receipts of $50,000.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $18,374.00 (see Exhibit 2), yielded net receipts of $31,626.00 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 16-02783            Doc 66    Filed 02/12/19 Entered 02/12/19 11:37:17            Desc Main
                                       Document     Page 2 of 9



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                 $15,272.00             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA         $29,573.22         $29,573.22         $29,573.22
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00             $0.00               $0.00              $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $21,348.00        $11,912.08         $10,667.56           $2,052.78
  Exhibit 7)
           Total
     Disbursements                 $36,620.00        $41,485.30         $40,240.78         $31,626.00

        4). This case was originally filed under chapter 7 on 01/29/2016. The case was pending
  for 35 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 12/13/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 16-02783            Doc 66       Filed 02/12/19 Entered 02/12/19 11:37:17                     Desc Main
                                          Document     Page 3 of 9
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                         DESCRIPTION                                    UNIFORM                            AMOUNT
                                                                       TRAN. CODE                         RECEIVED
Personal Injury Suit - Mesh Implant Procedure                             1242-000                         $50,000.00
TOTAL GROSS RECEIPTS                                                                                       $50,000.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                PAYEE                                DESCRIPTION                       UNIFOR              AMOUNT
                                                                                          M                   PAID
                                                                                        TRAN.
                                                                                        CODE
GLORIA BAILEY                           Exemptions                                     8100-002            $18,374.00
TOTAL FUNDS PAID TO                                                                                        $18,374.00
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM           CLAIMANT          UNIFORM               CLAIMS              CLAIMS   CLAIMS                CLAIMS
NUMBER                            TRAN. CODE          SCHEDULED            ASSERTED ALLOWED                   PAID
              CARFINANCE.C           4110-000             $14,442.00               $0.00          $0.00           $0.00
              OM
              Title Max Title        4110-000                $830.00               $0.00          $0.00           $0.00
              Loan
TOTAL SECURED CLAIMS                                      $15,272.00               $0.00          $0.00           $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM               CLAIMS              CLAIMS            CLAIMS               CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                  PAID
David P. Leibowitz,          2100-000                     NA           $3,912.60        $3,912.60           $3,912.60
Trustee
David P. Leibowitz,          2200-000                     NA             $17.30             $17.30            $17.30
Trustee
Green Bank                   2600-000                     NA             $77.38             $77.38            $77.38
Office of the Clerk          2700-000                     NA            $260.00            $260.00           $260.00
United States
Bankruptcy Court
Lien Resolution Fee          2990-000                     NA            $425.00            $425.00           $425.00
(per motion and
settlement order at
docket nos. 51 and 52)
Multi-District               2990-000                     NA           $1,000.00        $1,000.00           $1,000.00
Litigation Plaintiff

UST Form 101-7-TDR (10/1/2010)
  Case 16-02783             Doc 66      Filed 02/12/19 Entered 02/12/19 11:37:17                   Desc Main
                                          Document     Page 4 of 9

Steering Committee
Fee (per motion and
settlement order at
docket nos. 51 and 52)
Lakelaw, Attorney for        3110-000                NA            $1,830.00           $1,830.00           $1,830.00
Trustee
Lakelaw, Attorney for        3120-000                NA             $111.03             $111.03             $111.03
Trustee
AkinMears, GP,               3210-600                NA            $7,125.00           $7,125.00           $7,125.00
Special Counsel for
Trustee
Bailey Peavy Bailey,         3210-600                NA           $11,875.00        $11,875.00            $11,875.00
PLLC, Special
Counsel for Trustee
Bailey Peavy Bailey,         3220-610                NA            $2,939.91           $2,939.91           $2,939.91
PLLC, Special
Counsel for Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                      NA           $29,573.22        $29,573.22            $29,573.22
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM           CLAIMS             CLAIMS               CLAIMS         CLAIM
NUMBER                            TRAN. CODE      SCHEDULED           ASSERTED             ALLOWED          S PAID
     1        Quantum3 Group         7100-900          $279.00            $277.89              $277.89       $53.47
              LLC as agent for
     2        Regional               7100-000        $10,238.00        $10,140.77            $10,140.77     $1,951.4
              Acceptance                                                                                           1
              Corporation
     3        Nicor Gas              7100-000          $386.00            $248.90              $248.90       $47.90
     4        LVNV Funding,          7100-000          $602.00          $1,244.52                  $0.00       $0.00
              LLC its
              successors and
              assigns as
              AFNI, INC.             7100-000         $1,191.00                $0.00               $0.00       $0.00
              Americash              7100-000          $150.00                 $0.00               $0.00       $0.00
              CHASE                  7100-000         $1,600.00                $0.00               $0.00       $0.00
              Check 'N Go            7100-000         $1,200.00                $0.00               $0.00       $0.00
              City of Chicago        7100-000          $400.00                 $0.00               $0.00       $0.00
              Parking
              Comcast                7100-000          $218.00                 $0.00               $0.00       $0.00
              ComEd                  7100-000          $423.00                 $0.00               $0.00       $0.00


UST Form 101-7-TDR (10/1/2010)
  Case 16-02783            Doc 66   Filed 02/12/19 Entered 02/12/19 11:37:17   Desc Main
                                      Document     Page 5 of 9

              GE Money Bank         7100-000       $938.00         $0.00        $0.00     $0.00
              SOUTHWEST             7100-000       $217.00         $0.00        $0.00     $0.00
              CREDIT SYSTE
              State Farm            7100-000      $1,948.00        $0.00        $0.00     $0.00
              Insurance
              THE BUREAUS           7100-000      $1,558.00        $0.00        $0.00     $0.00
              INC
TOTAL GENERAL UNSECURED CLAIMS                   $21,348.00   $11,912.08   $10,667.56   $2,052.7
                                                                                               8




UST Form 101-7-TDR (10/1/2010)
                                             Case 16-02783                 Doc 66    Filed 02/12/19
                                                                                                FORM 1Entered 02/12/19 11:37:17                                          Desc Main
                                                                                        Document     Page
                                                                            INDIVIDUAL ESTATE PROPERTY     6 ofAND
                                                                                                       RECORD   9 REPORT                                                                   Page No:    1              Exhibit 8
                                                                                                           ASSET CASES

Case No.:                    16-02783                                                                                                                           Trustee Name:                                David Leibowitz
Case Name:                   BAILEY, GLORIA D                                                                                                                   Date Filed (f) or Converted (c):             01/29/2016 (f)
For the Period Ending:       12/13/2018                                                                                                                         §341(a) Meeting Date:                        03/01/2016
                                                                                                                                                                Claims Bar Date:                             05/24/2017

                                 1                                                 2                                3                                  4                          5                                         6

                        Asset Description                                       Petition/                    Estimated Net Value                   Property                  Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                       Unscheduled                   (Value Determined by                   Abandoned                 Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                    Value                             Trustee,                  OA =§ 554(a) abandon.            the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

 Ref. #
1       2001 Ford Taurus 186000 miles                                                  $1,243.00                                     $0.00                                             $0.00                                            FA
2       2014 Kia Rio 10000 miles                                                       $9,626.00                                     $0.00                                             $0.00                                            FA
3       Used Furniture                                                                  $350.00                                      $0.00                                             $0.00                                            FA
4       Used Women's Clothing                                                           $350.00                                      $0.00                                             $0.00                                            FA
5       Checking account: Fifth Third Bank                                               $29.00                                      $0.00                                             $0.00                                            FA
6       Savings account: Fifth Third Bank                                                 $1.00                                      $0.00                                             $0.00                                            FA
7      2015 Federal Tax Refund (EIC: $4155 / CTC:                                      $6,401.00                                     $0.00                                             $0.00                                            FA
       $2000)
Asset Notes:    Updated per amended schedules filed 5/11/16 (dkt no. 23)
8      2856 140TH ST, BLUE ISLAND IL                              (u)           $47,500.00                                           $0.00                                             $0.00                                            FA
       60406-3346
       28-01-319-016-0000
Asset Notes:    Debtor's name is not actually on the deed - only on the mortgage; deed is in the name of her ex-husband.
9       Personal Injury Suit - Mesh Implant Procedure               (u)                Unknown                               $31,626.00                                           $50,000.00                                            FA
Asset Notes:      Updated per amended schedules filed 2/15/17 (dkt no. 33); settled Debtor's claim in multi-district tort litigation per order entered 03/29/2018 (dkt no. 52).


TOTALS (Excluding unknown value)                                                                                                                                                                           Gross Value of Remaining Assets
                                                                                    $65,500.00                              $31,626.00                                            $50,000.00                                       $0.00




 Initial Projected Date Of Final Report (TFR):           02/12/2018                                Current Projected Date Of Final Report (TFR):           09/30/2018                 /s/ DAVID LEIBOWITZ
                                                                                                                                                                                      DAVID LEIBOWITZ
                                             Case 16-02783                Doc 66  Filed 02/12/19
                                                                                             FORMEntered
                                                                                                     2      02/12/19 11:37:17                                   Desc MainPage No: 1                   Exhibit 9
                                                                                     Document      Page  7 of 9
                                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-02783                                                                                                    Trustee Name:                      David Leibowitz
 Case Name:                        BAILEY, GLORIA D                                                                                            Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***3351                                                                                                  Checking Acct #:                  ******8301
Co-Debtor Taxpayer ID #:                                                                                                                       Account Title:
For Period Beginning:              1/29/2016                                                                                                   Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 12/13/2018                                                                                                  Separate bond (if applicable):

       1                2                                  3                                                 4                                                       5                6                       7

   Transaction       Check /                           Paid to/                      Description of Transaction                                 Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                              Tran Code            $                $


05/17/2018                     Mostyn Coloplast Qualified Settlement Fund     Proceeds from Coloplast Mesh Settlement (per order                   *              $48,575.00                                  $48,575.00
                                                                              entered 03/29/2018 (dkt no. 52)
                      {9}                                                     Proceeds from Coloplast Mesh Settlement            $50,000.00     1242-000                                                      $48,575.00
                                                                              (per order entered 03/29/2018 (dkt no. 52)
                                                                              Multi-District Litigation Plaintiff Steering       $(1,000.00)    2990-000                                                      $48,575.00
                                                                              Committee Fee (per motion and
                                                                              settlement order at docket nos. 51 and 52)
                                                                              Lien Resolution Fee (per motion and                  $(425.00)    2990-000                                                      $48,575.00
                                                                              settlement order at docket nos. 51 and 52)
05/21/2018           3001      GLORIA BAILEY                                  Debtor's Exempt Portion of Personal Injury Settlement             8100-002                              $18,374.00              $30,201.00
05/31/2018                     Green Bank                                     Bank Service Fee                                                  2600-000                                    $28.70            $30,172.30
06/22/2018           3002      AkinMears, GP                                  Attorney Fees Pursuant to Contingency Agreement                   3210-600                                  $7,125.00           $23,047.30
                                                                              (Docket #56)
06/22/2018           3003      Bailey Peavy Bailey, PLLC                      Attorney Fees Pursuant to Contingency Agreement                   3210-600                              $11,875.00              $11,172.30
                                                                              (Docket #56)
06/22/2018           3004      Bailey Peavy Bailey, PLLC                      Expenses Pursuant to Contingency Agreement (Docket                3220-610                                  $2,939.91               $8,232.39
                                                                              #56)
06/29/2018                     Green Bank                                     Bank Service Fee                                                  2600-000                                    $48.68                $8,183.71
11/02/2018           3005      Office of the Clerk United States Bankruptcy   Claim #: ; Amount Claimed: $260.00; Distribution                  2700-000                                   $260.00                $7,923.71
                               Court                                          Dividend: 100.00%;
11/02/2018           3006      David P. Leibowitz                             Trustee Expenses                                                  2200-000                                    $17.30                $7,906.41
11/02/2018           3007      David P. Leibowitz                             Trustee Compensation                                              2100-000                                  $3,912.60               $3,993.81
11/02/2018           3008      Lakelaw                                        Claim #: ; Amount Claimed: $1,830.00; Distribution                3110-000                                  $1,830.00               $2,163.81
                                                                              Dividend: 100.00%;
11/02/2018           3009      Lakelaw                                        Claim #: ; Amount Claimed: $111.03; Distribution                  3120-000                                   $111.03                $2,052.78
                                                                              Dividend: 100.00%;
11/02/2018           3010      Quantum3 Group LLC as agent for                Claim #: 1; Amount Claimed: $277.89; Distribution                 7100-900                                    $53.47                $1,999.31
                                                                              Dividend: 19.24%;
11/02/2018           3011      Regional Acceptance Corporation                Claim #: 2; Amount Claimed: $10,140.77; Distribution              7100-000                                  $1,951.41                 $47.90
                                                                              Dividend: 19.24%;


                                                                                                                                               SUBTOTALS           $48,575.00         $48,527.10
                                            Case 16-02783         Doc 66  Filed 02/12/19
                                                                                     FORMEntered
                                                                                             2      02/12/19 11:37:17                                 Desc MainPage No: 2                    Exhibit 9
                                                                             Document      Page  8 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-02783                                                                                           Trustee Name:                         David Leibowitz
 Case Name:                       BAILEY, GLORIA D                                                                                   Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***3351                                                                                         Checking Acct #:                      ******8301
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:
For Period Beginning:             1/29/2016                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                12/13/2018                                                                                         Separate bond (if applicable):

       1                2                                3                                          4                                                        5                 6                     7

   Transaction       Check /                         Paid to/               Description of Transaction                                Uniform           Deposit          Disbursement             Balance
      Date            Ref. #                      Received From                                                                      Tran Code            $                   $


11/02/2018           3012      Nicor Gas                             Claim #: 3; Amount Claimed: $248.90; Distribution                7100-000                                     $47.90                   $0.00
                                                                     Dividend: 19.24%;

                                                                                      TOTALS:                                                              $48,575.00          $48,575.00                   $0.00
                                                                                          Less: Bank transfers/CDs                                              $0.00               $0.00
                                                                                      Subtotal                                                             $48,575.00          $48,575.00
                                                                                          Less: Payments to debtors                                             $0.00          $18,374.00
                                                                                      Net                                                                  $48,575.00          $30,201.00



                     For the period of 1/29/2016 to 12/13/2018                                                    For the entire history of the account between 05/17/2018 to 12/13/2018

                     Total Compensable Receipts:                      $50,000.00                                  Total Compensable Receipts:                                $50,000.00
                     Total Non-Compensable Receipts:                       $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $50,000.00                                  Total Comp/Non Comp Receipts:                              $50,000.00
                     Total Internal/Transfer Receipts:                     $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $31,626.00                                  Total Compensable Disbursements:                           $31,626.00
                     Total Non-Compensable Disbursements:             $18,374.00                                  Total Non-Compensable Disbursements:                       $18,374.00
                     Total Comp/Non Comp Disbursements:               $50,000.00                                  Total Comp/Non Comp Disbursements:                         $50,000.00
                     Total Internal/Transfer Disbursements:                $0.00                                  Total Internal/Transfer Disbursements:                          $0.00
                                            Case 16-02783         Doc 66  Filed 02/12/19
                                                                                     FORMEntered
                                                                                             2      02/12/19 11:37:17                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  9 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-02783                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       BAILEY, GLORIA D                                                                          Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***3351                                                                                Checking Acct #:                     ******8301
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            1/29/2016                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               12/13/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $48,575.00           $48,575.00                     $0.00




                     For the period of 1/29/2016 to 12/13/2018                                          For the entire history of the case between 01/29/2016 to 12/13/2018

                     Total Compensable Receipts:                      $50,000.00                        Total Compensable Receipts:                                $50,000.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $50,000.00                        Total Comp/Non Comp Receipts:                              $50,000.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $31,626.00                        Total Compensable Disbursements:                           $31,626.00
                     Total Non-Compensable Disbursements:             $18,374.00                        Total Non-Compensable Disbursements:                       $18,374.00
                     Total Comp/Non Comp Disbursements:               $50,000.00                        Total Comp/Non Comp Disbursements:                         $50,000.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
